IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40859
                        Conference Calendar



JIMMY RAY MOORE,

                                         Plaintiff-Appellant,

versus

BARBARA CARWELL, Correctional Officer III, Beto I,
Individually and in official capacity; ET AL.,

                                         Defendants,

BARBARA CARWELL, Correctional Officer III, Beto I,
Individually and in official capacity; DWAYNE DEWBERRY,
CPT., Beto I, Individually and in official capacity;
JEFFERY RICHARDSON, Lieutenant, Beto I, Individually
and in official capacity,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:97-CV-178
                       --------------------
                           June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jimmy Ray Moore, a Texas prisoner (# 631238), appeals the

district court’s order denying his “motion for enforcement” of

the court’s prior order requiring prison officials to collect

filing fees from him in accordance with 28 U.S.C. § 1915(b) as


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40859
                                -2-

amended by the Prison Litigation Reform Act (“PLRA”).   The

district-court order from which Moore appeals is not appealable

as a final judgment, has not been deemed final under any

jurisprudential exception, and has not been certified for appeal

by the district court.   See Dardar v. Lafourche Realty Co., Inc.,

849 F.2d 955, 957 (5th Cir. 1988).   Because we are without

jurisdiction, the appeal is DISMISSED.

     APPEAL DISMISSED.